Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 1 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 2 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 3 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 4 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 5 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 6 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 7 of 9
Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 8 of 9




                 2/25/2021



 March 6, 2021
              Case 1:19-cv-11268-PGG Document 53 Filed 03/08/21 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARIE ALEXANDRINE BALDIA, on behalf of
herself and all others similarly situated,
                                                          NON-DISCLOSURE AGREEMENT
                               Plaintiffs,

- v. -                                                          Case No. 19-cv-11268 (PGG)

RN EXPRESS STAFFING REGISTRY, LLC,
SALLY NUNEZ, and ALEXANDER                                         Hon. Paul G. Gardephe
ALEJANDRINO,

                               Defendants.


         I,                                    , acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of this litigation I will return all discovery information to the Party or attorney

from whom I have received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                       Dated:
